MARX, J.
Hazel McCarthy filed an action for negligence claiming that the traction company was negligent in colliding with an automobile in which she was riding as a guest. The defendant filed a general denial to plaintiff’s petition, but did not charge contributory negligence on the part of plaintiff. No evidence of contributory negligence was introduced. After the general charge, the defendant railway requested the court to charge on contributory, negligence which the court refused to do. In overruling the motion for a new trial the court held: . -
1. In an action alleging negligence against the defendant where the answer is a.'general denial and, defendant does not suggest the issue of contributory negligence by evidence or. argument, until after .the general charge to the jury, it is not error to refuse a request .to charge on that .subject. . -■.. .